


110 HR 1357 IH: To require divestiture of current investments in Iran, to

U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1357
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2007
			Ms. Ros-Lehtinen (for
			 herself, Mr. Blunt,
			 Mr. Lantos,
			 Mr. Cantor,
			 Mr. Sherman,
			 Mr. Fossella,
			 Mr. Pence,
			 Mr. Chabot,
			 Mr. Tancredo,
			 Mr. Burton of Indiana,
			 Mr. Rohrabacher,
			 Mr. Smith of New Jersey,
			 Mr. Fortuño,
			 Mr. Wexler,
			 Mr. Crowley,
			 Mr. Klein of Florida, and
			 Mr. McCaul of Texas) introduced the
			 following bill; which was referred to the Committee on Financial Services, and in
			 addition to the Committees on Oversight
			 and Government Reform and Education and Labor, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require divestiture of current investments in Iran, to
		  prohibit future investments in Iran, and to require disclosure to investors of
		  information relating to such investments.
	
	
		1.United states pension
			 plans
			(a)FindingsCongress
			 finds the following:
				(1)The United States
			 and the international community face no greater threat to their security than
			 the prospect of rogue regimes who support international terrorism obtaining
			 weapons of mass destruction, and particularly nuclear weapons.
				(2)Iran is the
			 leading state sponsor of international terrorism and is close to achieving
			 nuclear weapons capability but has paid no price for nearly 20 years of
			 deception over its nuclear program. Foreign entities that have invested in
			 Iran’s energy sector, despite Iran’s support of international terrorism and its
			 nuclear program, have afforded Iran a free pass while many United States
			 entities have unknowingly invested in those same foreign entities.
				(3)United States
			 investors have a great deal at stake in preventing Iran from acquiring nuclear
			 weapons.
				(4)United States
			 investors can have considerable influence over the commercial decisions of the
			 foreign entities in which they have invested.
				(b)Publication in
			 Federal RegisterNot later than six months after the date of the
			 enactment of this Act and every six months thereafter, the President shall
			 ensure publication in the Federal Register of a list of all United States and
			 foreign entities that have invested more than $20,000,000 in Iran’s energy
			 sector between August 5, 1996, and the date of such publication. Such list
			 shall include an itemization of individual investments of each such entity,
			 including the dollar value, intended purpose, and current status of each such
			 investment.
			(c)Disclosure to
			 investors
				(1)In
			 generalNot later than 30 days after the date of publication of a
			 list in the relevant Federal Register under subsection (b), managers of United
			 States Government pension plans or thrift savings plans, managers of pension
			 plans maintained in the private sector by plan sponsors in the United States,
			 and managers of mutual funds sold or distributed in the United States shall
			 notify investors that the funds of such investors are invested in an entity
			 included on the list and that the funds will be divested from such investments.
			 Such notification shall contain the following information:
					(A)The name or other
			 identification of the entity.
					(B)The amount of the
			 investment in the entity.
					(C)The potential
			 liability to the entity if sanctions are imposed by the United States on Iran
			 or on the entity.
					(D)The potential
			 liability to investors if such sanctions are imposed.
					(E)The measures being
			 undertaken by the managers to divest from such investments.
					(2)Follow-up
			 notification
					(A)In
			 generalExcept as provided in subparagraph (C), in addition to
			 the notification required under paragraph (1), such managers shall also include
			 such notification in every prospectus and in every regularly provided
			 quarterly, semi-annual, or annual report provided to investors, if the funds of
			 such investors are invested in an entity included on the list.
					(B)Contents of
			 notificationThe notification described in subparagraph (A) shall
			 be displayed prominently in any such prospectus or report and shall contain the
			 information described in paragraph (1).
					(C)Good-faith
			 exceptionIf, upon publication of a list in the relevant Federal
			 Register under subsection (b), such managers verifiably divest all investments
			 of such plans or funds in any entity included on the list and such managers do
			 not initiate any new investment in any other such entity, such managers shall
			 not be required to include the notification described in subparagraph (A) in
			 any prospectus or report provided to investors.
					(d)Divestiture from
			 IranUpon notification under
			 subsection (c), managers of United States Government pension plans or thrift
			 savings plans, shall take, to the extent consistent with the legal and
			 fiduciary duties otherwise imposed on them, immediate steps to divest all
			 investments of such plans or funds in any entity included on the list.
			(e)Sense of
			 Congress relating to further divestiture from IranIt
			 is the sense of Congress that upon publication of a list in the relevant
			 Federal Register under subsection (b), managers of pension plans maintained in
			 the private sector by plan sponsors in the United States and managers of mutual
			 funds sold or distributed in the United States should take immediate steps to
			 divest all investments of such plans or funds in any entity included on the
			 list.
			(f)Prohibition on
			 future investmentUpon
			 publication of a list in the relevant Federal Register under subsection (b),
			 there shall be, to the extent consistent with the legal and fiduciary duties
			 otherwise imposed on them, no future investment in any entity included on the
			 list by managers of United States Government pension plans or thrift savings
			 plans, managers of pension plans maintained in the private sector by plan
			 sponsors in the United States, or managers of mutual funds sold or distributed
			 in the United States.
			2.Report by Office
			 of Global Security RisksNot
			 later than 30 days after the date of publication of a list in the relevant
			 Federal Register under section 1(b), the Office of Global Security Risks within
			 the Division of Corporation Finance of the United States Securities and
			 Exchange Commission shall issue a report containing a list of the United States
			 and foreign entities identified in accordance with such section, a
			 determination of whether or not the operations in Iran of any such entity
			 constitute a political, economic, or other risk to the United States, and a
			 determination of whether or not the entity faces United States litigation,
			 sanctions, or similar circumstances that are reasonably likely to have a
			 material adverse impact on the financial condition or operations of the
			 entity.
		3.SunsetThis Act shall terminate 30 days after the
			 date on which:
			(1)the President has certified to Congress
			 that the Government of Iran has ceased providing support for acts of
			 international terrorism and no longer satisfies the requirements for
			 designation as a state-sponsor of terrorism for purposes of section 6(j) of the
			 Export Administration Act of 1979, section 620A of the Foreign Assistance Act
			 of 1961, section 40 of the Arms Export Control Act, or any other provision of
			 law; and
			(2)Iran has permanently ceased the pursuit,
			 acquisition, and development of nuclear, biological, and chemical weapons and
			 missiles.
			
